EXHIBIT 21 SUBSIDIARIES OF MERCANTILE BANK CORPORATION Mercantile Bank of Michigan, a Michigan banking corporation Wholly-owned bank subsidiary of Mercantile Bank Corporation Mercantile Bank Capital Trust I, Firstbank Capital Trust I, Firstbank Capital Trust II, Firstbank Capital Trust III, and Firstbank Capital Trust IV Each a Delaware business trust subsidiary of Mercantile Bank Corporation Mercantile Insurance Center, Inc., a Michigan business corporation Wholly-owned subsidiary of Mercantile Bank of Michigan Mercantile Bank Real Estate Co., LLC, a Michigan limited liability company 99% owned by Mercantile Bank of Michigan and 1% owned by Mercantile Insurance Center, Iinc. West Lake Associates, LLC, a Michigan limited liability company Wholly-owned subsidiary of Mercantile Bank of Michigan Saint J. Properties, LLC, a Michigan limited liability company Wholly-owned subsidiary of Mercantile Bank of Michigan Niles Agency, Inc., a Michigan corporation Wholly-owned subsidiary of Mercantile Bank of Michigan 1st Title Agency, Inc., a Michigan corporation Wholly-owned subsidiary of Mercantile Bank of Michigan 1st Investors Title, LLC 24%-owned subsidiary of Mercantile Bank of Michigan With the exception of the capital trusts, all of the subsidiaries named above were organized under the laws of the State of Michigan. The capital trusts were organized under the laws of the State of Delaware.
